Citation Nr: 1016297	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  04-07 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral eye condition, to include whether service 
connection is warranted on the underlying claim.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee condition, to include whether service connection is 
warranted on the underlying claim.

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected postoperative scars of the face.  

4.  Entitlement to service connection for syphilis.

5.  Entitlement to service connection for hepatitis B.

6.  Entitlement to service connection for dental trauma.

7.  Entitlement to service connection for chronic fatigue.


8.  Entitlement to service connection for memory loss.

9.  Entitlement to service connection for bilateral hearing 
loss.

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to service connection for hepatitis A.

12.  Entitlement to an evaluation in excess of 20 percent 
prior to June 18, 2005, and in excess of 40 percent 
thereafter for the service-connected low back strain.

13.  Entitlement to service connection for a respiratory 
condition, to include asthma and to include as secondary to 
asbestos exposure.

14.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from January 1970 to 
November 1971 and from October 1972 to July 1979.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran withdrew his claim of entitlement to service 
connection for hypoglycemia during the April 2007 Board 
hearing.  Thereafter, the Board found that the criteria for 
withdrawal of a substantive appeal had been met and dismissed 
the claim in October 2007.  Also in October 2007, the Board 
remanded the additional matters listed on the cover page of 
the instant decision, for development and adjudication.  

In May 2005, the Veteran presented testimony before the RO.  
The transcript is of record.  In August 2006, the Veteran 
presented testimony before the Board; however, the Veteran 
was notified that the quality of the recording was poor and 
he was offered the opportunity for a new hearing.  The 
Veteran then presented testimony before the Board via video 
conference in April 2007.  While both transcripts are of 
record, the transcript of the August 2006 hearing is replete 
with notations that the recording is inaudible.  
Consequently, the Board has now decided not to use any part 
of the transcript of the August 2006 in considering this 
appeal.  While the Veterans Law Judge who held the August 
2006 hearing participated in the Board's October 2007 
decision and remand, the Board has now decided that a panel 
decision is not necessary, as it has now decided not to 
consider any of the testimony from the August 2006 hearing 
transcript. 

The Board recharacterized the claim for PTSD as it appears on 
the cover page of the instant decision in light of Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), which mandates that the 
scope of a mental health disability claim include any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  The Board has also 
recharacterized and combined the claims for asthma and lung 
disease secondary to asbestos exposure. 

The Board notes that the Veteran also appealed a January 2005 
decision by the Committee on Waivers and Comprises, which 
denied waiver of recovery of a pension overpayment in the 
amount of $497.00.  The claim for waiver was remanded 
separately by the Board in October 2007, under a separate 
docket number, to satisfy an outstanding hearing request, 
which to date has not been accomplished.  The matter has not 
been returned to the Board for appellate disposition.

The reopened claim for service connection for a bilateral eye 
condition, as well as the claims for an acquired psychiatric 
disorder and a respiratory condition are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The Veteran in this case served on active duty from 
January 1970 to November 1971 and from October 1972 to July 
1979.  

3.  On September 22, 2009, prior to the promulgation of a 
decision in the appeals pertaining to a rating in excess of 
10 percent for postoperative scars of the face and service 
connection for syphilis, hepatitis B, dental trauma, memory 
loss, and chronic fatigue, the Board received notification 
from the Veteran that a withdrawal of these appeals was 
requested.

4.  A May 1982 rating decision confirmed a prior denial of 
service connection for left knee and bilateral eye 
conditions; the Veteran did not appeal the decision and it 
became final.   

5.  Evidence received since the May 1982 rating decision was 
not previously submitted to agency decision makers, it is not 
cumulative and redundant and, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact that is necessary to substantiate the claims and raises 
a reasonable possibility of substantiating the claims for 
service connection for left knee and bilateral eye 
conditions.    

6.  A left knee condition, to include osteoarthritis was not 
incurred during the Veteran's active military nor did it 
manifest in the year following the Veteran's discharge from 
either period of service.  

7.  Bilateral hearing loss was not incurred during the 
Veteran's active military service nor did it manifest in the 
year following separation from either period of service.

8.  Tinnitus was not incurred during the Veteran's active 
military service.

9.  Hepatitis A was not incurred during the Veteran's active 
military service.

10.  Prior to June 18, 2005, the Veteran's service connected 
low back strain was not productive of: severe limitation of 
motion of the lumbar spine; intervertebral disc syndrome; 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldwaithe's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion; forward flexion of the 
thoracolumbar spine 30 degrees or less;  favorable ankylosis 
of the entire thoracolumbar spine; or paralysis of the 
sciatic nerve.  

11.  From June 18, 2005, the Veteran's service connected low 
back strain has not been productive of unfavorable ankylosis 
of the entire thoracolumbar spine,  intervertebral disc 
syndrome or paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claims pertaining to a 
rating in excess of 10 percent for postoperative scars of the 
face and service connection for syphilis, hepatitis B, dental 
trauma, memory loss, and chronic fatigue by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

2.  The May 1982 rating decision which denied service 
connection for left knee and bilateral eye conditions is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.302, 20.1103 (2009).

3.  The evidence received since the final May 1982 rating 
determination is new and material with regard to the 
Veteran's claims for left knee and bilateral eye conditions 
and thus, the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 
(2009).

4.  The criteria for service connection for a left knee 
condition, including osteoarthritis, have not been met.  38 
U.S.C.A. §§ 1110, 1131, 5103 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).

5.  The criteria for the establishment of service connection 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385  (2009).

6.  The criteria for the establishment of service connection 
for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

7.  The criteria for the establishment of service connection 
for hepatitis A have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

8.  The criteria for a disability rating in excess of 20 
percent for service-connected low back strain prior to June 
18, 2005, and in excess of 40 percent thereafter, have not 
been met for any period of increased rating claim to the 
present.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. §§ 4.1-4.14, 4.20, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243, 8520 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Withdrawal

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran has withdrawn the claims 
pertaining to a rating in excess of 10 percent for 
postoperative scars of the face and service connection for 
syphilis, hepatitis B, dental trauma, memory loss, and 
chronic fatigue.  Hence, there remain no allegations  of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeals and they are dismissed.

II.  New and Material

The Board must address the issue of whether new and material 
evidence has been received because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

The Veteran seeks to reopen the claims for service connection 
for left knee and bilateral eye conditions that was first 
denied by the RO in a January 1980 rating decision.   The 
Veteran did not appeal the decision and it became final as to 
these issues.  38 C.F.R. §§ 20.302(a), 20.1103.  The claims 
were last denied by the RO in a May 1982 rating decision.  
The Veteran did not appeal this rating decision and it too 
became final.  Id.    

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers; which relates, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The record indicates that, in its May 1982 rating decision, 
the RO confirmed a previous denial for service connection for 
a bilateral eye condition on the basis that surgery for 
bilateral lower lid blepharoplasty for redundant eyelid was a 
remedial type of surgery and not a disability subject to VA 
compensation.  The RO also confirmed a prior denial for a 
bilateral knee condition on the basis that such a condition, 
notably a left knee condition for purposes of this decision, 
was not incurred in or aggravated during his military 
service.  

Of record at the time of the May 1982 rating decision were 
service treatment records from the Veteran's period of active 
military service, which show the Veteran had scars on his 
left knee at entrance examination in December 1969.  Visual 
acuity was 20/20 bilaterally.  The Veteran complained of 
weakness in the knee when standing in February 1970.  The 
Veteran denied a history of injury.  The Veteran complained 
of blurred vision in March 1971.  The fundus media was clear 
and slit lamp examination was negative.  The October 1971 
separation showed a normal field of vision, no change in 
visual acuity from entrance, and a negative orthopedic 
examination.  

In a January 1973 enlistment examination, the Veteran denied 
tricked or locked knees.  The corresponding physical 
examination was negative for a left knee or bilateral eye 
condition.  In December 1977, the Veteran underwent surgery 
for redundant eyelid tissue of the bilateral lower lid.  A 
blepharoplasty was performed.  The Veteran developed a 
hematoma of the lower lid, which resolved shortly thereafter.  
The May 1979 separation examination was negative for left 
knee or bilateral eye disability.  Hyperphoria was noted with 
near vision. 

Post-service, a November 1979 VA examination was negative for 
a left knee condition, despite complaints of weak cartilage.  
X-rays were normal. The examiner noted the left knee scar was 
the result of a childhood injury.  An August 1980 evaluation 
showed the Veteran eyes to be equal and reactive to light.  
External ocular muscles were intact.  VA hospitalization 
records dated in 1982, VA outpatient treatment records dated 
in 1981 and 1982, and a March 1982 VA examination were all 
negative for either a left knee or bilateral eye disability.

Evidence submitted subsequent to the May 1982 rating 
decisions includes VA outpatient treatment records dated 
between 1982 and 2008, which contain complaints of blurred 
vision, watery eyes, and knee pain.  These records contain 
diagnoses of  hyperopia, lattice degeneration of the right 
eye, presbyopia, hypermetropia and epiphora, possibly dry eye 
syndrome with reflex tearing.  A January 1982 x-ray of the 
left knee showed very minimal osteoarthritis.  A May 2005 
magnetic resonance imaging (MRI) of the left knee revealed 
osteoarthritis. 
 
Private medical records from Columbia North Side Medical 
Center, Tarpon Springs General Hospital, and Helen Ellis 
Memorial Hospital, records from the Social Security 
Administration, and the June 2002, June 2005, and June 2009 
reports of VA examination were negative for the claimed 
disabilities.  

In May 2005, the Veteran presented testimony before the RO.  
He testified that in service he suffered from poor vision.  
He further testified that he injured his left knee during 
boot camp, for which he received treatment.  

In April 2007, the Veteran presented testimony before the 
Board.  He reiterated that he injured his left knee in 
service, when he fell during boot camp.  With regard to his 
eyes, the Veteran testified that he had surgery in service 
and as a result he had bad eye sight and watery eyes from sun 
glare.    

As noted previously, the May 1982 rating decision primarily 
denied service connection on the basis that a left knee 
condition was not incurred or aggravated during his period of 
active military service.  The RO additionally denied service 
connection for a bilateral eye condition on the basis that 
surgery in service for redundant eye tissue was remedial in 
nature and not a disability.  

The "new" records contain diagnoses of  hyperopia, lattice 
degeneration of the right eye, presbyopia, hypermetropia and 
epiphora, possibly dry eye syndrome with reflex tearing, and 
osteoarthritis of the left knee.  In statements and testimony 
of the Veteran, he maintains that he has had problems with 
his left knee and eyes since service.  The Board finds that 
the Veteran's testimony before the RO and Board contributes 
to a more complete picture of the Veteran's contentions 
surrounding the origin of his disabilities.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).   Thus, the evidence is 
"material" when considered with the previous evidence of 
record.  Therefore, the Veteran's claims for service 
connection for left knee and bilateral eye conditions are 
reopened.  See 38 C.F.R. § 3.156(a).  

III. Service Connection

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis or 
sensorineural hearing loss becomes manifest to a degree of at 
least 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

In order to prevail on the issue of service connection, 
generally, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

A.  Left Knee Condition

The Veteran contends that he is entitled to service 
connection for a left knee condition.  Specifically, he 
asserts that he injured his left knee when he fell during 
basic training.

After careful consideration of all procurable and assembled 
data, the Board concludes that the preponderance of the 
evidence is against the claim for a left knee condition and 
the appeal as to this issue will be denied.  

In this regard, as noted above, service treatment records 
from the Veteran's periods of active military service show 
the Veteran had a scar on his left knee upon enlistment 
examination in December 1969.  There was no left knee 
disability noted.  

At this juncture, the Board finds that while there was left 
knee scar at the time of enlistment there was no sequela and 
thus, the Veteran was considered to have been in sound 
condition when examined.  38 U.S.C.A. § 1111.  The Veteran 
does not contend that there was a pre-existing left knee 
condition prior to service, which was aggravated therein, nor 
has there been any evidence of such.  Thus, the Board shall 
proceed with an adjudication of the claim on a direct 
causation basis.

Thereafter, service treatment records simply contain a 
February 1970 entry wherein the Veteran reported weakness in 
his knees when standing.  He denied any history of injury.  
There were no further complaints during the first period of 
service, other than marking he had a trick knee on the 
October 1971 separation report of medical history; however, 
the corresponding examination was negative for a left knee 
disability.   During the second period of service, in 
December 1972, he complained of left knee pain and again 
denied trauma.  On a January 1973, report of medical history 
he denied having a trick or locked knee.  No left knee 
disability was found during the physical examination.  The 
May 1979 separation was similarly negative for a left knee 
disability. 

Post-service,  the Veteran complained of weak cartilage in 
his knees during a November 1979 report of VA examination, 
but x-rays were normal.  Very minimal osteoarthritis was 
first objectively demonstrated in January 1982 x-ray reports, 
which is clearly outside the one-year presumptive period for 
arthritis.  38 C.F.R. 
§§ 3.307, 3.309.  Thereafter, the first treatment for knee 
pain is dated in 2002.  A May 2005 MRI study confirmed the 
presence of osteoarthritis in the left knee.

As noted above, private medical records from Columbia North 
Side Medical Center, Tarpon Springs General Hospital, and 
Helen Ellis Memorial Hospital, records from the Social 
Security Administration, and the June 2002, June 2005, and 
June 2009 reports of VA examination were negative for the 
claimed disability.  

Also, as noted above, the Veteran testified before the RO in 
May 2005 that he injured his left knee during boot camp, for 
which he received treatment.  In addition, as noted above, he 
testified before the Board in April 2007 and reiterated that 
he injured his left knee in service, when he fell during boot 
camp and "busted" his knee open.  BVA Transcript at 6.

The mere fact that the Veteran was treated in February 1970 
for weakness in his knees when standing and pain in December 
1972 is not enough to establish that the Veteran sustained a 
chronic left knee condition, including osteoarthritis, during 
his active duty service.  38 C.F.R. § 3.303(b).  The first 
evidence of osteoarthritis of the left knee is in 1982, some 
12 years after the first complaint of weakness.  This lengthy 
period without treatment, other than one notation of pain in 
1972, and the first objective evidence of osteoarthritis in 
1982, three years after his discharge from his second period 
of active duty service, is evidence against a finding of 
continuity of symptomatology or that a chronic left knee 
condition was incurred as a result of the Veteran's active 
military service, and it weighs heavily against the claim.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service); see also Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  

Moreover, no medical professional has provided any competent 
opinion linking the currently diagnosed osteoarthritis of the 
left knee to any aspect of the Veteran's period of service.  
The Board considered, but decided against, remanding this 
matter for a medical opinion.  An opinion is not necessary in 
order to decide the claim in this case because the record 
does not contain any evidence that the Veteran suffered from 
a chronic left knee condition in service or until many years 
thereafter.  Moreover, other than the Veteran's statements, 
there is no evidence that the claimed left knee condition may 
be associated with his period of military service.  38 C.F.R. 
§ 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Appellants of Am. V. Sec'y of 
Appellants Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003).  

The Board is cognizant that the Veteran maintains that he has 
had left knee problems since service, and that the Veteran is 
competent to report his symptoms.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.   
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board 
cannot give great weight and credibility to the Veteran's 
account given the lack of any diagnosis of a left knee 
condition in service, and the first diagnosis of 
osteoarthritis in 1982.  Moreover, by the Veteran's own 
admission during service, he denied any history of injury to 
the left knee in 1970 and 1972, contrary to his current 
reports that he "busted" his knee open.     

Though the Veteran contends that he currently has a left knee 
condition, including osteoarthritis, which is related to his 
military service, there is no medical evidence on file 
supporting the Veteran's assertions and his statements do not 
constitute competent evidence of a medical nexus opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In sum, the evidence is not in relative equipoise.  The file 
contains no record of an in-service incident or injury likely 
to have resulted in the claimed disability.  Osteoarthritis 
of the left knee was not shown during service or for years 
thereafter.  The claims file does not contain medical 
evidence linking the left knee condition to service.   Thus, 
the preponderance of the evidence is against the claim and 
the appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

B.  Tinnitus and Bilateral Hearing Loss

The Veteran contends that he is entitled to service 
connection for bilateral hearing loss and tinnitus.  
Specifically, the Veteran asserted through testimony before 
the Board and the RO that he was exposed to aircraft and 
engine noise during service.  He additionally maintains that 
he had multiple ear infections in service.  

Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater, or when at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

After careful consideration of all procurable and assembled 
data, the Board concludes that the preponderance of the 
evidence is against the claims for tinnitus and bilateral 
hearing loss and the appeal as to these issues will be 
denied.  

As discussed below, hearing loss disability and tinnitus were 
not found during service.  While hearing loss disability and 
tinnitus were eventually diagnosed years after service, the 
weight of the competent medical evidence is against a finding 
that the conditions are related to service. 

The Veteran may well have been exposed to loud noises, to 
include from aircraft, gunfire, and the engine room, during 
service while serving aboard ship as claimed; however, his 
service treatments records are devoid of a diagnosis of 
bilateral hearing loss or tinnitus.  

At this juncture, the Board finds that while there was right 
ear hearing loss as defined under 38 C.F.R. § 3.385 at the 
time of enlistment examination in 1971, it was not considered 
disabling by the examiner.  As delineated below, pure tone 
thresholds for the remainder of service did not reach above 
25 in any frequency.  Thus, the Board is going to presume the 
Veteran to have been in sound condition when examined.  38 
U.S.C.A. § 1111.  The Veteran does not contend that there was 
a pre-existing right ear hearing loss prior to service, which 
was aggravated therein, nor has there been any evidence of 
such.  Thus, the Board, like the RO, shall proceed with an 
adjudication of the claim on a direct causation basis.  Since 
this affords the Veteran a greater benefit, the Board's 
decision to proceed in adjudicating this claim does not, 
therefore, prejudice the Veteran in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In this regard, service treatment records from the Veteran's 
periods of active military service show that on enlistment 
examination in December 1969, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
25
-
35
LEFT
20
10
10
-
20

The Veteran was diagnosed with right ear hearing loss that 
was not considered disabling.  

During service, the Veteran was treated for otitis externa in 
October 1970.  In December 1972, the Veteran complained of 
hearing loss of the left ear.   The examiner noted the 
Veteran had ear wax.  The canals were normal.   He was again 
treated for cerum impaction of the left ear in January 1973.  
The ear was irrigated with good results.  There was an 
instance of otitis externa in June 1973.  

On separation examination in October 1971, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
10
25
LEFT
15
5
10
20
15

In January 1973 the Veteran reported a history of hearing 
loss, but examination was negative for hearing loss.  
Whispered and spoken voice tests were 15/15.

In November 1975 pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
20
LEFT
20
10
10
15
15

On separation examination in May 1979, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
11
6
12
12
10
LEFT
21
19
11
22
11

Post-service, a November 1979 VA examination noted otitis 
externa of the right ear, but there were no complaints or 
diagnoses of hearing loss of either ear.   The first 
complaints of hearing loss subsequent to the Veteran's 
discharge are dated in March 2002.  VA outpatient treatment 
records dated the same show pure tone thresholds, in 
decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
-
25
LEFT
15
10
10
-
20

The first objective evidence of bilateral sensorineural 
hearing loss was in June 2004.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
40
50
40
LEFT
30
20
20
35
35

The Veteran was prescribed hearing aids in January 2005, when 
pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
60
60
60
LEFT
40
45
45
45
40

In short, with the exception of the initial notation of right 
ear hearing loss upon entrance, which the Board has 
discounted as discussed above, hearing loss disability was 
not shown in either ear during service nor was it shown for 
years thereafter.  38 C.F.R. §§  3.307, 3.309.  Hearing loss 
disability was not shown until 2004.  Tinnitus was first 
complained of upon VA examination in June 2005.  

Looking at documented diagnoses in the claims file, there is 
a 25-year evidentiary gap in this case between the Veteran's 
period of active service ending in 1979 and the earliest 
objective medical evidence of bilateral hearing loss in 2004.  
The evidentiary gap for tinnitus is 26 years.   See Maxson, 
supra.  This lengthy period without treatment weighs against 
a finding of continuity of symptomatology or that bilateral 
hearing loss and tinnitus were incurred as a result of the 
Veteran's active military service, especially when the Board 
has discounted the audiometric test results in December 1969 
and bilateral hearing loss and tinnitus were not shown during 
service or for years thereafter.  The Board also notes that 
there is no medical evidence linking the current conditions 
to service.  

Upon VA examination in June 2005, the Veteran was diagnosed 
with bilateral hearing loss and tinnitus.  However, the 
examiner found inconsistencies in the Veteran's initial 
responses during testing, as they were significantly elevated 
in comparison to the final documented decibel levels.  The 
examiner also found a disagreement between  speech 
recognition thresholds and pure-tone average.  The examiner 
suspected a functional component to the Veteran's hearing 
loss.  With regard to etiology, the examiner reviewed the 
claims filed and opined that as the Veteran's hearing was 
normal at separation from service, it was less likely as not 
related that any unprotected military noise exposure 
contributed to any current hearing loss and tinnitus.  

In September 2009, the Veteran submitted a medical opinion 
from a private audiologist.  While bilateral hearing loss and 
tinnitus were confirmed, the audiologist opined that they did 
not appear to be related to noise exposure unless it was of a 
traumatic nature.  Given the history reported by the Veteran, 
the audiologist indicated that his noise exposure was not 
traumatic in nature.

The Board is cognizant that the Veteran maintains that he has 
had hearing problems and tinnitus since service; however, in 
adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of the veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  The Board also has a duty to assess 
the credibility and weight given to evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Although the Veteran 
asserts that his current bilateral hearing loss and tinnitus 
are related to service, he is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu, 2 Vet. App. at 494-95.  


He is competent to give evidence about what he experienced; 
for example, he is competent to report that he engaged in 
certain activities in service and currently experiences 
certain symptomatology.  See, e.g., Layno, supra.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker, 10 Vet. App. at 74; see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board acknowledges that it 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.  See Buchanan, 451 F.3d at 1337.  However, such 
lack of contemporaneous evidence is for consideration in 
determining credibility.  

In this regard, the Board again notes that the record is not 
only devoid of objective evidence of bilateral hearing loss 
or tinnitus in service or until decades after service, but as 
delineated above, no medical provider has opined that the 
claimed conditions are related to an incident of active 
military service.  Moreover, despite assertions that he has 
experienced hearing loss and tinnitus since service, medical 
evidence contained in the claims folder shows the Veteran 
sought treatment for a host of other conditions between 1979 
and 2002, but he remained silent as to these pertinent 
complaints.  As such, the Board finds that any assertions by 
the Veteran as to the continuity of symptomatology of the 
claimed conditions since service to be less than credible.

In sum, the evidence is not in relative equipoise.  The file 
contains no record of an in-service incident or injury likely 
to have resulted in the claimed disabilities.  Bilateral 
hearing loss and tinnitus were not shown during service or 
for years thereafter.  The claims file does not contain 
medical evidence linking the conditions to service.   Thus, 
the preponderance of the evidence is against the claims and 
the appeals must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.    



C.  Hepatitis A

The Veteran contends that he is entitled to service 
connection for hepatitis A.  He has not set forth a specific 
incident of service incurrence. 

After careful consideration of all procurable and assembled 
data, the Board concludes that the preponderance of the 
evidence is against the claim and the appeal as to this issue 
will be denied.  

In this regard, service treatment records are wholly devoid 
of treatment or diagnoses of hepatitis A.  Post-service, the 
Veteran tested positive for hepatitis A antibodies in May 
2001 as documented in VA outpatient treatment records.  
Additional treatment notes dated in July 2001 and June 2002 
indicate the Veteran had hepatitis A.  However, lab tests 
performed in December 2002 found that hepatitis A was not 
detected, though for purposes of the service connection 
analysis, the requirement of a current disability is 
satisfied as the Veteran filed his claim for service 
connection before December 2002.  See  McLain v. Nicholson, 
21 Vet. App. 319 (2007) ("The requirement that a claimant 
have a current disability before service connection may be 
awarded for that disability is also satisfied when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, 
even if no disability is present at the time of the claim's 
adjudication.")  

Looking at documented diagnoses in the claims file, there is 
a 22-year evidentiary gap in this case between the Veteran's 
period of active service ending in 1979 and the earliest 
findings of hepatitis A in 2001.  See Maxson, supra.  This 
lengthy period without treatment weighs against a finding 
that hepatitis A was incurred as a result of an incident of 
service, since it was not shown during service or for 22 
years thereafter.  Service connection can only be granted if 
there is some competent evidence linking the current 
disability to service.  Here, there is no such competent 
evidence that establishes a relationship to an incident of 
service.  

The Board considered, but decided against, remanding this 
matter for a medical opinion.  An opinion is not necessary in 
order to decide the claim in this case because the record 
does not contain any evidence that the Veteran suffered from 
hepatitis A in service or until many years thereafter.  
Moreover, other than the Veteran's statements, there is no 
evidence that the claimed hepatitis A may be associated with 
his period of military service.  38 C.F.R. § 3.159(c)(4)(i); 
Duenas,  18 Vet. App. at 517.   

Though the Veteran contends his hepatitis A is related to his 
military service, there is simply no medical evidence on file 
supporting the Veteran's assertion, and his statements do not 
constitute competent evidence of a medical nexus opinion.  
See Espiritu, 2 Vet. App. at 494-95.   

In sum, the evidence is not in relative equipoise.  The file 
contains no record of an in-service incident or injury likely 
to have resulted in hepatitis A.  Hepatitis A was not shown 
during service or for years thereafter.  The claims file does 
not contain medical evidence linking the condition to 
service.   Thus, the preponderance of the evidence is against 
the claim and the appeal must therefore be denied.  38 
U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. 
App. at 55-57.    

IV.  Increased Rating

General Rating Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155.  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  When 
considering functional impairment caused by a service-
connected disorder, evaluations should be based on an 
assessment of the lack of usefulness, and adjudicators should 
consider the effects of the disabilities upon the person's 
ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  VA should interpret 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability.  38 C.F.R. § 4.2.  

Any reasonable doubt regarding the degree of disability 
should be resolved in favor of the claimant.  38 C.F.R. 
§ 4.3.  Where there is a question as to which of two 
evaluations apply, the higher of the two should be assigned 
where the disability picture more nearly approximates the 
criteria for the next higher rating.  38 C.F.R. § 4.7.  

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  The United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).   In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R.
§§ 4.10, 4.40, 4.45.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or 
inflammation in parts of the system, to perform normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance. Functional loss 
may be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Rating criteria for Spinal Disabilities Prior to September 
22, 2002

Diagnostic code 5292 provided disability ratings for 
limitation of motion of the lumbar spine as follows: 20 
percent for moderate limitation; and the maximum, 40 percent 
for severe limitation.  38 C.F.R. § 4.71a.

Diagnostic Code 5293, pertaining to intervertebral disc 
syndrome, provided a 20 percent rating for moderate 
disability, with recurring attacks.  A 40 percent rating was 
provided for severe disability manifested by reoccurring 
attacks with intermittent relief.  A 60 percent rating was 
provided for intervertebral disc syndrome productive of 
pronounced disability, "with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief."  38 C.F.R. § 4.71a. 

Diagnostic code 5295, provided disability evaluation for 
lumbosacral strain as follows: 20 percent for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position; and 
40 percent disabling for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a. 



Revised Rating Criteria for Intervertebral Disc Syndrome 
(effective September 22, 2002)

Under the revisions to Code 5293, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate at 60 
percent; with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, rate at 40 percent; and with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, rate at 20 
percent.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  See Amendment to Part 4, 
Schedule for Rating Disabilities, Effective September 23, 
2002; See 67 Fed. Reg. 54345-54349 (August 22, 2002).  

Revised Rating Criteria for Diseases and Injuries of the 
Spine
(effective September 26, 2003)

The September 26, 2003, revisions to the VA rating schedule 
establish a General Rating Formula for Diseases and Injuries 
of the Spine:  

For Diagnostic Codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease:  

        100% 	Unfavorable ankylosis of the entire spine;

        50% 	Unfavorable ankylosis of the entire thoracolumbar 
spine;

40% 	Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar Spine;

30% 	Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine;

20% 	Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis; 

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2009).  

Historically, service connection was awarded for lumbar 
strain in a January 1980 rating decision.  It was rated as 10 
percent disabling under Diagnostic Code 5295.  In initiating 
the instant appeal for increased rating, the Veteran 
disagreed with the July 2002 rating decision, which increased 
the service connected low back strain to 20 percent disabling 
effective May 10, 2001.  During the pendency of the appeal, 
in a July 2005 rating decision, the RO awarded an increased 
40 percent rating effective June 18, 2005.  As the Veteran is 
presumed to be seeking the maximum benefit allowed by law and 
regulation, his claim remains in controversy since less than 
the maximum benefit available was awarded on each occasion.  
See AB v. Brown, 6 Vet. App. 35 (1993).

As set forth above, during the pendency of this claim the 
rating criteria for evaluating intervertebral disc syndrome 
were amended, effective from September 22, 2002, see 67 Fed. 
Reg. 54345-54349 (August 22, 2002), and the rating criteria 
for evaluating disabilities of the spine were amended, 
effective from September 26, 2003, see 68 Fed. Reg. 166, 
51454-51458. (August 27, 2003).  VA's General Counsel has 
held that where a law or regulation changes during the 
pendency of an appeal, the Board should first determine which 
version of the law or regulation is more favorable to the 
veteran.  If the application of the revised regulation 
results in a higher rating, the effective date for the higher 
disability rating can be no earlier than the effective date 
of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 
2002).  Prior to the effective date of the change in the 
regulation, the Board can apply only the original version of 
the regulation.  VAOPGCPREC 3-2000.  

The Veteran was provided notice of the regulation changes and 
his claim was considered by the RO under both the old and 
revised rating criteria.  Thus, the Board's decision to 
proceed in adjudicating this claim does not prejudice the 
Veteran in the disposition thereof.  See Bernard, 4 Vet. App. 
at 392-94. 

Discussion of Pertinent Evidence

The evidence in this case includes VA outpatient treatment 
records dated in 2001, which note complaints of low back.  X-
rays dated in May 2001 showed disc degeneration of L5-S1.  He 
was given a TENS unit in December 2001. An entry dated in 
December 2001 further noted the Veteran had flexion between 
30 and 40 degrees and extension to 20 degrees.  Sensation was 
intact.  The Veteran denied bowel impairment.

A January 2002 disability examination contained with records 
from the Social Security Administration noted range of motion 
of the lumbar spine as follows: forward flexion to 60 
degrees; extension to 20 degrees; and lateral flexion and 
rotation each to 30 degrees.  There was no ankylosis.  The 
Veteran's gait was normal.  

Upon VA examination in June 2002,  the Veteran reported low 
back pain, radiating into his legs.  He also endorsed 
stiffness and fatigability on walking distances greater than 
one block.  He used a back brace.  Physical examination 
showed the Veteran's gait was antalgic.  Range of motion of 
the lumbar spine was as follows: forward flexion to 45 
degrees; extension backwards to 10 degrees; and lateral 
bending to 10 degrees.  X-rays showed degenerative changes.  
The examiner noted the Veteran had slight global weakness and 
clear fatigability.  During times of flare-ups, the Veteran's 
pain and range of motion were likely to worsen 15-20 percent. 


VA outpatient treatment records dated in 2002 and 2003 also 
contain reports of low back pain.  There were some complaints 
of urinary frequency, which were attributed to benign 
prostatic hypertrophy.  A neurological evaluation dated in 
December 2002 showed no focal neurological deficits.  A May 
2002 x-ray reveal the disc spaces to be well preserved.  The 
sacroiliac joint was normal.  

Upon VA examination in June 2005, the Veteran reported 
radiating back pain.  The Veteran reported loss of bowel and 
bladder intermittently at night.  The Board notes that bowel 
impairment was not noted elsewhere in the record.  Moreover, 
the examiner noted this was not consistent with his spinal 
cord compression.  The Veteran had a slow gait.  Physical 
examination showed no evidence of palpable muscle spasm.  The 
Veteran had marked and exaggerated pain response with just 
touching of his skin on the lumbar spine.  Range of motion 
showed forward flexion to 30 degrees, which did not decrease 
with repetition but demonstrated pain.  There was also 
weakness to 30 degrees with no instability or fatigue.  The 
Veteran was able to extend to 10 degrees, with pain on 
repetition.  Left and right lateral flexion and rotation were 
to 10 degrees, with pain on repetition.  The sensory 
examination was normal.  There was no clonus in either lower 
extremity.  The Veteran had very poor effort on motor 
examination.  The examiner noted the Veteran had exaggerated 
straight leg raise testing.  X-rays showed mild degenerative 
disc disease at L5-S1.  The examiner indicated the Veteran's 
symptoms were out of proportion to  his imaging studies.  

An August 2005 electromyography (EMG) study was within normal 
limits with no evidence of peripheral neuropathy.  A January 
2007 EMG showed positive peripheral neuropathy of the sural 
sensory nerves of the bilateral lower extremities.  However, 
the provider was unable to assess for radicular pain as the 
Veteran refused needle testing. 

VA outpatient treatment records dated in 2006 and 2007 note 
continued complaints of low back pain, with some radicular 
pain.  Providers in April 2007 questioned whether the 
Veteran's left leg pain had an infectious etiology, i.e. 
neurosyphilis.  Records dated in 2006 and 2007 confirm the 
presence of urinary frequency caused by benign prostatic 
hypertrophy.      


A January 2008 MRI of the lumbar spine confirmed degenerative 
disc disease of L3-S1.  Disc protrusion, herniation, or 
significant central lumbar spinal canal or neural foraminal 
stenosis were not seen.

Most recently, the Veteran was afforded a VA examination in 
June 2009.  The Veteran denied any back surgery.  He reported 
radiating low back pain into the left leg.  He indicated he 
used a cane.  He reported incapacitating episodes occurring 
five to six times per week lasting about eight hours.  He 
indicated that he had a history of falls with the left leg 
giving out.  Aggravating conditions of the back were driving, 
getting in and out of bed, and walking greater than a few 
hundred feet.  The Veteran was independent in all activities 
of daily living.  He wore a TENS unit.  He indicated he was 
unable to work because of his back, PTSD, breathing 
restrictions, and a left knee condition.  

Physical examination showed the Veteran's gait to be altered 
with posture bent forward.  The Veteran was observed to be 
wearing a TENS unit.  There was tenderness to palpation with 
very light touch over the lumbar vertebra and the paraspinal 
muscles bilaterally.  There was tenderness over the left 
sciatic nerve.  There was reversed lordosis of the lumbar 
spine.  Reflexes were 2+ bilaterally in the patellar and 1+ 
bilaterally in the Achilles.  Straight leg raise was to 10 
degrees bilaterally with pain.    There was no leg length 
discrepancy.  

Range of motion was as follows: forward flexion to 65 
degrees, 55 after repetitive use; the Veteran was unable to 
extend; bilateral flexion and rotation were to 5 degrees, he 
was unable to repeat because of muscle spasms.  There was no 
objective evidence of any additional functional loss of range 
of motion due to pain, beyond the measured and reported 
ranges.  There was no evidence of edema, effusion, or 
abnormal movement. There was no clinical evidence that pain, 
repeated use, fatigue, weakness, lack of endurance, or 
incoordination limited joint function any further than 
initial range.  There was no objective evidence of poor 
muscle tone or atrophy.  There was no clinical evidence of 
radiating pain.  There was spasm, guarding and localized 
tenderness with abnormal spinal contour and altered gait.  
There was clinical evidence of  muscle spasm and guarding 
severe enough to result in abnormal spinal contour.  There 
was no evidence of ankylosis or abnormality of musculature of 
the back.  Vibratory and light touch sensation were intact 
and equal bilaterally.   X-ray showed DDD with bulge at L3-
S1.  There was no herniation, disc protrusion, significant 
central lumbar spinal canal or neural foraminal stenos.    

Analysis

The Veteran contends that an increased rating is warranted 
due to increased low back pain and limited motion.  After a 
review of the evidence of record, the Board finds that prior 
to June 18, 2005, the Veteran's service connected low back 
strain did not warrant more than the 20 percent rating 
currently assigned.  38 C.F.R. § 4.7.  Notably, there was no 
evidence of: severe limitation of motion of the lumbar spine; 
intervertebral disc syndrome, severe disability, manifested 
by reoccurring attacks with intermittent relief; or severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldwaithe's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002).  There was also no 
evidence of intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months to rate at 40 
percent under 38 C.F.R. § 4.7, Diagnostic Code 5293 (2004).  

Considering the revised rating criteria effective from 
September 26, 2003, which the Board finds more favorable to 
the Veteran, his service-connected low back strain was not 
productive of forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine, as required for a 40 percent disability 
rating under the revised rating criteria.  38 C.F.R. § 4.71a. 

In light of the Veteran's credible complaints of pain 
experienced in his lumbar spine, functional loss due to 
flare-ups, pain, fatigability, incoordination, pain on 
movement, and weakness was considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  There 
was no evidence of lack of endurance or incoordination of the 
lumbar spine at any time.  The findings of pain with range of 
motion, slight global weakness, and fatigability upon VA 
examination in 2002 are provided for in the current 20 
percent rating.  The Board notes that while the June 2002 VA 
examiner indicated that during times of flare-ups, the 
Veteran's pain and range of motion were likely to worsen 15-
20 percent, it would still not meet the criteria for the next 
higher rating. 

The Board finds that from June 18, 2005, the Veteran's 
service connected low back strain does not warrant more than 
the 40 percent rating currently assigned.  38 C.F.R. § 4.7.  
Notably, there was no evidence of intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months or 
unfavorable ankylosis of either the thoracolumbar spine or 
the entire spine.  While the Veteran reported incapacitating 
episodes occurring five to six times per week lasting about 
eight hours upon VA examination in 2009, there was no 
objective evidence in the record of bed rest prescribed by a 
physician and treatment by a physician.  Moreover, the 
radiographic reports showed no evidence of intervertebral 
disc syndrome at any time during the evaluation period. 

In light of the Veteran's credible complaints of pain 
experienced in his lumbar spine, functional loss due to 
flare-ups, pain, fatigability, incoordination, pain on 
movement, and weakness was also considered from June 18, 
2005.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. 
App. at 206-7.  While there was pain and weakness with range 
of motion testing in June 2005, there was no decreased range 
of motion with repetitive testing.  Moreover, the examiner 
indicated the Veteran's symptoms were out of proportion to  
his imaging studies.  During range of motion testing in 2009, 
there was no objective evidence of any additional functional 
loss of range of motion due to pain, beyond the measured and 
reported ranges, to include with repetitive testing on 
forward flexion.  There was also no clinical evidence of 
radiating pain, fatigue, lack of endurance, or 
incoordination.  

The Board has also considered whether a separate disability 
rating would be appropriate for neurological findings 
appropriate to the site of the lumbar strain under the 
diagnostic codes pertinent to rating neurological disorders; 
however, there are no neurological disabilities associated 
with the lumbar strain.  Notably, urinary frequency was 
attributed to benign prostatic hypertrophy.  Though a January 
2007 EMG showed positive peripheral neuropathy of the sural 
sensory nerves of the bilateral lower extremities, it has not 
been attributed to the low back strain.  Even assuming it 
were, it would not warrant a separate compensable rating as 
there has been no evidence of paralysis of the sciatic nerve.  
38 C.F.R. § 4.71a, Diagnostic Code 8520.  Moreover, upon VA 
examination in 2009, vibratory and light touch sensation were 
intact and there was no evidence of radicular pain 
demonstrated.  

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the Veteran's low 
back strain and its effects on his earning capacity and 
ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
At present, however, there is no basis for assignment of an 
evaluation other than that noted above, to include "staged" 
ratings.  38 C.F.R. § 4.71a; see Hart, supra.   

Extraschedular Considerations

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
service-connected low back strain is so exceptional or 
unusual as to warrant the assignment of a higher rating on an 
extra- schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required. Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran's low back strain has not caused 
frequent periods of hospitalization.  While he maintains it 
interfered with his employment, he has offered no objective 
evidence of such.  Moreover, the Board notes the Veteran has 
been considered disabled by the Social Security 
Administration since July 2001 as a result of non-service 
connected anxiety and mood disorders.  The rating criteria 
used to evaluate the Veteran's service-connected low strain 
reasonably described his disability levels and 
symptomatology.  Therefore, the Veteran's disability picture 
is contemplated by the rating schedule and no extraschedular 
referral is required.  
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

IV. Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to service connection.  
In that regard, the Court noted that VA's obligation to 
provide a claimant with notice of what constitutes new and 
material evidence to reopen a service-connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  

The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

With regard to the new and material aspect of the Veteran's 
claims for left knee and bilateral eye conditions, the Board 
finds that as the matters are being reopened, any defect with 
respect to such notice is moot.  

VA complied with notification responsibilities in 
correspondence sent to the Veteran in October 2001, November 
2001, July 2002, February 2005, May 2005, November 2007, and 
May 2009.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
the claims on appeal.  Notice pursuant to the Dingess 
decision was sent to the Veteran in November 2007.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment and personnel records, post-
service VA and private treatment records, reports of VA 
examination, records from the Social Security Administration, 
records from the National Archives, internet articles, and 
the transcripts from the May 2005 RO and April 2007 Board 
hearings.  The Veteran has not identified any other evidence 
which has not been obtained.

The Board notes that at one time the Veteran maintained that 
his service medical records were incomplete for the period of 
service from January 1970 and November 1971; however, the 
enlistment and separation examinations from this period are 
of record, as well as additional treatment notes dated in 
1970 and 1971.  A January 1972 entry aboard the USS Saratoga 
noted that replacement health records were made as his health 
record had been lost aboard ship and an extensive search was 
made with no results.  Based on this, any further efforts to 
obtain outstanding service treatment records, if any, would 
be futile.  38 C.F.R. § 3.159(c)(2).

The Veteran waived initial adjudication of private medical 
records submitted after the August 2009 supplemental 
statement of the case (SSOC) was issued.  As such, remand for 
preparation of an SSOC is not necessary.  38 C.F.R. 
§ 20.1304(c).

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 


ORDER

The appeal for entitlement to an evaluation in excess of 10 
percent for the service-connected postoperative scars of the 
face is dismissed.  

The appeal for entitlement to service connection for syphilis 
is dismissed.

The appeal for entitlement to service connection for 
hepatitis B is dismissed.

The appeal for entitlement to service connection for dental 
trauma is dismissed.

The appeal for entitlement to service connection for chronic 
fatigue is dismissed.

The appeal for entitlement to service connection for memory 
loss is dismissed.

New and material evidence having been received, service 
connection for a left knee condition is reopened; the appeal 
is granted to this extent only.  Entitlement to service 
connection for a left knee condition, to include 
osteoarthritis, is denied.

New and material evidence having been received, service 
connection for a bilateral eye condition is reopened; the 
appeal is granted to this extent only.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hepatitis A is denied.

Entitlement to an evaluation in excess of 20 percent prior to 
June 18, 2005, and in excess of 40 percent thereafter for the 
service-connected low back strain is denied.


REMAND

Additional development is necessary prior to a final 
adjudication of the merits of the Veteran's reopened service 
connection claim for a bilateral eye condition, as well as 
the claims for service connection for an acquired psychiatric 
disorder and a respiratory condition.  Accordingly, further 
appellate consideration will be deferred and this case 
remanded for action as described below.

The duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability 
compensation requires that VA provide medical examinations or 
obtain medical opinions when necessary for an adequate 
decision.  See 38 C.F.R. § 3.159.  Prior to rendering a 
decision on the merits of the Veteran's claims for service 
connection for a bilateral eye condition, an acquired 
psychiatric disorder, and a respiratory condition, the 
Veteran should be afforded VA examinations.  38 U.S.C.A. 
§ 5103A.  Applicable law requires VA to deem an examination 
necessary to adjudicate a claim for service connection when 
there is competent evidence that a claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; the information or evidence indicates that the 
disability or symptoms may be associated with the claimant's 
active service; but, the file does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002 & Supp. 2009); McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In McClendon, the Court reviewed the criteria for determining 
when an examination is required by applicable regulation and 
how the Board applies 38 C.F.R. § 3.159(c).  The three 
salient benchmarks are: competent evidence of a current 
disability or recurrent symptoms; establishment of an in- 
service event, injury, or disease; and, indication that the 
current disability may be associated with service or with 
another service-connected disability.  McClendon at 81.  The 
RO, or the Board, tests for those criteria and then decides 
if there is sufficient competent credible medical evidence of 
record to decide the claim.  38 C.F.R. § 3.159(c).  The Court 
cautioned in McClendon that an "absence of actual evidence is 
not substantive 'negative evidence.'"  It further noted that 
an indication that a current disability "may" be associated 
with service is a low threshold.

With regard to the claim for a bilateral eye condition, as 
noted above, the Veteran's service treatment records show 
that he complained of blurred vision in March 1971 and 
underwent surgery for redundant eyelid tissue in December 
1977.  A blepharoplasty was performed.  Post service, the 
Veteran has complained of blurred and poor vision, as well as 
watery and burning eyes.  The Veteran testified before the 
Board and the RO that these symptoms have been ongoing since 
his discharge from service.  The Veteran has been variously 
diagnosed with hyperopia, lattice degeneration of the right 
eye, presbyopia, hypermetropia and epiphora, possibly dry eye 
syndrome with reflex tearing.  

With regard to the claim for an acquired psychiatric 
disorder, including PTSD, service treatment records show 
reports of nervous trouble on medical history reports, chest 
pain attributed to worry over his job, and shortness of 
breath thought to be probably due to anxiety reaction.  Post-
service, the Veteran was treated for depression with 
psychotic overlay as early as 1981.  He has been variously 
diagnosed with anxiety, depression, histrionic personality 
disorder, PTSD, and major depressive disorder.  The Veteran 
maintains that his current psychiatric problems are the 
result of exposure to stressful incidents, to include 
performing duties as a safety investigator and having to pick 
up body parts after a plane crash in Tennessee in 1970, 
seeing burned bodies after a car accident, fishing bodies out 
of the water, seeing a man blown into a propeller, and being 
involved in a fire aboard the USS Saratoga in 1973.  He 
maintains that he has suffered from psychiatric symptoms, to 
include, but not limited to, depression, flashbacks, and 
nightmares since service.
 
With regard to the claim for a respiratory condition, service 
treatment records show the Veteran reported difficulty 
breathing in 1970, chest tightness secondary to smoke 
inhalation in 1973, and coughing and shortness of breath also 
in 1973.  Deck logs from the USS Saratoga confirm there was a 
major fire aboard in September 1973.  Service personnel 
records confirm the Veteran's presence aboard ship on that 
date.  Post-service, as early as 1981, the Veteran was 
treated for chronic bronchitis.  He has been variously 
diagnosed with chronic obstructive pulmonary disease (COPD) 
and asthma after spirometry testing.  Chest x-rays dated in 
December 1981 revealed a few prominent markings in the hilar 
regions and those dated in April 2001 showed mild 
hyperinflation of the lungs.  A March 2003 chest x-ray noted 
tiny discoid atclectasis in the left lung base.  The Veteran 
maintains that he has had respiratory problems, to include 
coughing and shortness of breath, since he inhaled smoke 
during the 1973 fire and as a result of exposure to asbestos 
aboard ship, especially during the fire when the asbestos 
covered wires burned.  

In light of the Veteran's continued complaints of bilateral 
eye, respiratory, and psychiatric conditions, as well as the 
documented in-service events and diagnoses delineated above, 
a Remand for VA examinations is necessary.  38 U.S.C.A. 
§ 5103A; McClendon, supra.  The record does not contain 
sufficient information to address whether any currently 
diagnosed bilateral eye, respiratory, or psychiatric 
disability is etiologically related to an incident of the 
Veteran's active service or even to a service-connected 
disability.  38 U.S.C.A. § 5103A; McClendon, supra.

The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 191, 175 (1999).  The question of 
etiology of the claimed bilateral eye, respiratory, or 
psychiatric disabilities must be addressed by an 
appropriately qualified medical professional.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

For records in the custody of a Federal department or agency, 
VA must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c).  Upon Remand, 
attempts should also be made to obtain any outstanding 
service personnel records of the Veteran.  The Veteran has 
indicated in various statements and in testimony before the 
RO and Board that he was a safety investigator and 
firefighter during service.  However, a preliminary review of 
the Veteran's DD-214s and some service personnel records 
already of record do not support such a finding.  The RO 
should attempt to any outstanding service personnel records 
from the appropriate record depository.  38 C.F.R. 
§ 3.159(c)(2).

The Board notes that the claim for an acquired psychiatric 
disorder, includes PTSD and establishing service connection 
for PTSD requires: (1) medical evidence diagnosing PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 
10 Vet. App. 128 (1997).  

As noted above, the Veteran has reported that he has PTSD as 
a the result of the following stressful incidents: picking up 
body parts after a plane crash while stationed at Whiting 
Field in Tennessee in July or August 1970; seeing burned 
bodies after a car accident; fishing bodies out of the water; 
seeing a man blown into a propeller; and having to pull dead 
bodies out of the fire aboard the USS Saratoga in 1973.  To 
date, these stressors have been unconfirmed. While the Board 
notes the September 1973 fire has been confirmed, the 
causalities have not.  Attempts should be made to verify the 
claimed stressors from the United States Army and Joint 
Services Records Research Center (JSRRC) or appropriate 
record depository.  38 U.S.C.A. § 5103A (b) (West 2002); 38 
C.F.R. § 3.159(c) (2009).

While there is no current specific statutory guidance with 
regard to the claim for service connection for an asbestos-
related lung disease, and VA has not promulgated any 
regulations, VA has issued procedures on asbestos-related 
diseases which provide some guidelines for considering 
compensation claims based on exposure to asbestos in VA 
ADJUDICATION PROCEDURE MANUAL, M21-1MR.  VA must analyze the 
Veteran's claim of entitlement to service connection for 
residuals of asbestos exposure under these administrative 
protocols.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993). 

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR IV.ii.2.C.9.a.  Common materials that may 
contain asbestos are steam pipes for heating units and 
boilers, ceiling tiles, roofing shingles, wallboard, fire 
proofing materials, and thermal insulation.  Id.  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  M21-1MR 
IV.ii.2.C.9.f.

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Inhalation of 
asbestos fibers can produce fibrosis (the most commonly 
occurring of which is interstitial pulmonary fibrosis, or 
asbestosis), tumors, pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, and cancers 
of the lung, bronchus, gastrointestinal tract, larynx, 
pharynx, and urogenital system (except the prostate).  M21- 
1MR IV.ii.2.C.9.b.

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease). M21-
1MR IV.ii.2.C.9.d.  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or not: (1) 
service records demonstrate the Veteran was exposed to 
asbestos during service; (2) development has been 
accomplished sufficient to determine whether or not the 
Veteran was exposed to asbestos either before or after 
service; and (3) a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  M21-1MR IV.ii.2.C.9.h.

Thus, further development must be undertaken to determine 
whether the Veteran had such asbestos exposure.  The Board 
previously determined above that an examination was necessary 
to determine, in part, the relationship between any asbestos 
exposure and the claimed disease.  The examiner is asked to 
keep in mind the latency and exposure information noted 
above.  

Ongoing VA medical records pertinent to the issues should 
also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Upon Remand, the RO should ensure that all due process 
requirements are met.  The RO should also give the Veteran 
another opportunity to present information and/or evidence 
pertinent to the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include providing the 
Veteran with notice that meets the 
requirements of the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should obtain any ongoing VA 
treatment records of the Veteran for 
bilateral eye, respiratory, and acquired 
psychiatric conditions.  All information 
that is not duplicative of evidence 
already received should be associated 
with the claims file.  All requests for 
records and their responses should be 
clearly delineated in the claims folder.  

3.  The RO should obtain any outstanding 
service personnel records of the Veteran 
from the National Personnel Records 
Center (NPRC) or any other appropriate 
record depository.  All requests for 
records and their responses should be 
clearly documented in the claims folder.  

4.  The RO should attempt to obtain 
confirmation of the Veteran's asbestos 
exposure, if any, from the NPRC or any 
other appropriate record depository.  All 
requests for records and their responses 
should be clearly documented in the 
claims folder.  

5.  The Veteran should be provided one 
last opportunity to itemize and provide 
specific information regarding the 
stressor event(s) he alleges occurred in 
service, i.e.  picking up body parts 
after a plane crash while stationed at 
Whiting Field in Tennessee in July or 
August 1970; seeing burned bodies after a 
car accident; fishing bodies out of the 
water; seeing a man blown into a 
propeller; and having to pull dead bodies 
out of the fire aboard the USS Saratoga 
in 1973.  He should be asked to identify 
specific dates (within a 60 day period), 
locations and any additional unit numbers 
to which he may have been assigned.  

6.  With any additional information 
provided by the Veteran, and with the 
evidence already of record, the RO must 
prepare a summary of the Veteran's 
alleged service stressors.  This summary 
must be prepared regardless whether the 
Veteran provides an additional statement, 
as requested above.  This summary and a 
copy of the Veteran's DD 214 and other 
service personnel records should be sent 
to the JSRRC.

7.  Once the development above has been 
completed, the Veteran should undergo a 
VA eye examination to determine whether 
there is any currently diagnosed 
bilateral eye condition, other than 
refractive error, and the etiology 
thereof.  All indicated tests and studies 
should be performed, and all clinical 
findings should be reported in detail.  
It is essential that the claims file be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.  The 
examination report is to reflect whether 
such a review of the claims file was 
made.  The examiner must specifically 
indicate (1) whether the Veteran has a 
currently diagnosed bilateral eye 
condition  and (2) if so, whether it is 
at least as likely as not (50% or 
greater) related to the Veteran's period 
of service on any basis, to include 
surgery to remove redundant eyelid tissue 
performed in December 1977.  Adequate 
reasons and bases for any opinion 
rendered must be provided.  

8.  Once the development above has been 
completed, the Veteran should undergo a 
VA respiratory examination to determine 
whether there is any currently diagnosed 
respiratory condition and the etiology 
thereof.  All indicated tests and studies 
should be performed, and all clinical 
findings should be reported in detail.  
It is essential that the claims file be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.  The 
examination report is to reflect whether 
such a review of the claims file was 
made.  The examiner must specifically 
indicate (1) whether the Veteran has a 
currently diagnosed respiratory 
condition, including asbestosis or an 
asbestos related lung disease, and (2) if 
so, whether it is at least as likely as 
not (50% or greater) related to the 
Veteran's period of service on any basis, 
to include smoke inhalation as documented 
in 1973 or confirmed asbestos exposure, 
if any.  The RO must inform the examiner 
whether the Veteran has had any confirmed 
asbestos exposure.  Adequate reasons and 
bases for any opinion rendered must be 
provided.  

9.  Once the development above has been 
completed, the Veteran should undergo a 
VA psychiatric examination to determine 
whether there is any currently diagnosed 
acquired psychiatric disorder, including 
PTSD, and the etiology thereof.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims file be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.  The 
examination report is to reflect whether 
such a review of the claims file was 
made.  The examiner must specifically 
indicate (1) whether the Veteran has a 
currently diagnosed acquired psychiatric 
condition, including PTSD, and (2) if so, 
whether it is at least as likely as not 
(50% or greater) related to the Veteran's 
period of service on any basis, to 
include shortness of breath and chest 
tightness attributed to worry and anxiety 
reaction and reported nervous trouble.  
Adequate reasons and bases for any 
opinion rendered must be provided.  

If, and only if, a claimed stressor event 
is found to be reasonably corroborated by 
credible supporting evidence, the 
examiner should render an opinion as to 
whether he has PTSD related to a 
documented stressor during service.  The 
RO must specify for the psychiatrist the 
stressor or stressors which it has 
determined that the Veteran was exposed 
to in service and the examiner must be 
instructed to consider only those 
stressors in determining whether the 
Veteran has PTSD.

10.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his  claim.  38 C.F.R. 
§ 3.655. 

11.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the Veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case.  The Veteran should be afforded an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this remand is to assist the Veteran with the 
development of his claims.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


